Title: From George Washington to Major General William Heath, 15 May 1779
From: Washington, George
To: Heath, William



        Dr Sir.
Head Quarters Middlebrook 15 May 1779.

I inclose you a letter to the honorable the council of Massachusetts, by which you will observe I am directed by Congress to appropriate the cannon lent this State, to the defence of the posts on Hudsons river. I have to request you to seal the letter, and deliver it to the council. And further, upon receiving the councils permission, that you will take the most effectual and immediate measures to have the cannon sent forward to the posts on the highlands on the north river. For this purpose, you will be pleased to order the quarter master at Boston to procure proper teams to transport them; have receipts taken for them by the commissary of military stores—and appoint a careful and active person to superintend their conveyance—with such other steps as may appear necessary to forward their transportation. I am Dr Sir Your most obedient and hble servt
Go: Washington
